Case 9:19-cv-81304-RAR Document 5 Entered on FLSD Docket 09/25/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-CIV-81304-RAR

 SECURITIES AND EXCHANGE COMMISSION,

        Plaintiff,
 v.

 JAMES ALEX IRVIN,

       Defendant.
 _____________________________/

             CONSENT FINAL JUDGMENT AND PERMANENT INJUNCTION

        THIS CAUSE comes before the Court on Plaintiff’s Unopposed Motion for Entry of

 Judgment [ECF No. 3] (“Motion”) filed on September 24, 2019. For the reasons set forth in the

 Order Granting the Motion [ECF No. 4] entered separately on September 25, 2019, it is hereby

        ORDERED AND ADJUDGED that the Consent Final Judgment is hereby ENTERED

 in favor of Plaintiff, and against Defendant, as follows.

        1.     Permanent Injunctive Relief: Defendant and any of (a) Defendant’s officers, agents,

 servants, employees, and attorneys; and (b) other persons in active concert or participation with

 Defendant or with anyone described in (a) who receive notice of this Final Judgment by personal

 service or otherwise, are permanently restrained and enjoined from violating, directly or indirectly,

 Section 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. § 78j(b)] and

 Rule 10b-5(a) and (c) promulgated thereunder [17 C.F.R. § 240.10b-5(a) and (c)], by using any

 means or instrumentality of interstate commerce, or of the mails, or of any facility of any national

 securities exchange, in connection with the purchase or sale of any security, to employ any device,

 scheme, or artifice to defraud and/or to engage in any act, practice, or course of business which

 operates or would operate as a fraud or deceit upon any person, by:

                                             Page 1 of 4
Case 9:19-cv-81304-RAR Document 5 Entered on FLSD Docket 09/25/2019 Page 2 of 4



             i.   buying or selling a security of any issuer, on the basis of material nonpublic

                  information, in breach of a fiduciary duty or other duty of trust or confidence that

                  is owed directly, indirectly, or derivatively, to the issuer of that security or the

                  shareholders of that issuer, or to any other person who is the source of the

                  information; or

             ii. communicating material nonpublic information about a security or issuer, in breach

                  of a fiduciary duty or other duty of trust or confidence, to another person or persons

                  for purposes of buying or selling any security.

        2.        Defendant is LIABLE for disgorgement of $227,795, representing profits gained

 and losses avoided as a result of the conduct alleged in the Complaint [ECF No. 1], together with

 prejudgment interest thereon in the amount of $34,494, and a civil penalty in the amount of

 $252,270 pursuant to Section 21A of the Exchange Act [15 U.S.C. § 78u(d)]. Defendant shall

 satisfy this obligation by paying $514,559 to the Securities and Exchange Commission within 30

 days after entry of this Final Judgment. Defendant may transmit payment electronically to the

 Commission, which will provide detailed ACH transfer/Fedwire instructions upon request.

 Payment may also be made directly from a bank account via Pay.gov through the SEC website at

 http://www.sec.gov/about/offices/ofm.htm.       Defendant may also pay by certified check, bank

 cashier’s check, or United States postal money order payable to the Securities and Exchange

 Commission, which shall be delivered or mailed to:

        Enterprise Services Center
        Accounts Receivable Branch
        6500 South MacArthur Boulevard
        Oklahoma City, OK 73169

 and shall be accompanied by a letter identifying the case title, civil action number, and name of

 this Court; “James Alex Irvin” as the Defendant in this action; and specifying that payment is

                                               Page 2 of 4
Case 9:19-cv-81304-RAR Document 5 Entered on FLSD Docket 09/25/2019 Page 3 of 4



 made pursuant to this Final Judgment. Defendant shall simultaneously transmit photocopies of

 evidence of payment and case identifying information to the Commission’s counsel in this action.

        Jordan A. Cortez, Esq.
        U.S. Securities and Exchange Commission
        Division of Enforcement
        801 Brickell Avenue, Suite 1800
        Miami, Florida 33131

 By making this payment, Defendant relinquishes all legal and equitable right, title, and interest

 in such funds and no part of the funds shall be returned to him. The Commission shall send the

 funds paid pursuant to this Final Judgment to the United States Treasury. The Commission may

 enforce the Court’s judgment for disgorgement and prejudgment interest by moving for civil

 contempt (and/or through other collection procedures authorized by law) at any time after 30 days

 following entry of this Final Judgment.      Defendant shall pay post judgment interest on any

 delinquent amounts pursuant to 28 U.S.C. section 1961.

        3.      Pursuant to Section 21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)],

 Defendant is prohibited, for five years following the date of entry of this Final Judgment, from

 acting as an officer or director of any issuer that has a class of securities registered pursuant to

 Section 12 of the Exchange Act [15 U.S.C. § 78l] or that is required to file reports pursuant to

 Section 15(d) of the Exchange Act [15 U.S.C. § 78o(d)].

        4.      Defendant’s Consent [ECF No. 3-2] filed in conjunction with the Motion is

 INCORPORATED herein with the same force and effect as if fully set forth herein, and

 Defendant shall comply with all of the undertakings and agreements set forth therein.

        5.      Solely for purposes of exceptions to discharge set forth in Section 523 of the

 Bankruptcy Code [11 U.S.C. § 523], the allegations in the Complaint are true and admitted by

 Defendant, and further, any debt for disgorgement, prejudgment interest, civil penalty, or other


                                             Page 3 of 4
Case 9:19-cv-81304-RAR Document 5 Entered on FLSD Docket 09/25/2019 Page 4 of 4



 amounts due by Defendant under the Final Judgment or any other judgment, order, consent order,

 decree, or settlement agreement entered in connection with this proceeding, is a debt for

 Defendant’s violation of the federal securities laws or any regulation or order issued under such

 laws, as set forth in Section 523(a)(19) of the Bankruptcy Code [11 U.S.C. § 523(a)(19)].

        6.      The Court shall RETAIN jurisdiction of this matter for the purposes of enforcing

 the terms of this Final Judgment

        7.      The Clerk shall mark this case as CLOSED.

        8.      Any pending motions are DENIED as moot.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 25th day of September, 2019.




                                              _______________________________
                                              RODOLFO RUIZ
                                              UNITED STATES DISTRICT JUDGE




                                            Page 4 of 4
